Citation Nr: 1702284	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  11-08 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for spina bifida occulta.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for sinusitis.

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right knee condition.

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left knee condition.

5.  Entitlement to an increased rating for spondylolisthesis L5-S1, currently rated as 20 percent disabling.

6.  Entitlement to a disability rating in excess of 10 percent for T7 compression fracture residuals.

REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

By way of background, in a July 2003 rating decision, the RO granted service connection, inter alia, for spondylolisthesis and spondylosis L5-S1 with T7 fracture and assigned a noncompensable (zero percent) rating.  The Veteran submitted a September 2003 notice of disagreement specifically addressing such disability.  In a February 2004 rating decision, the RO increased the noncompensable rating and assigned separate 10 percent ratings for T7 compression fracture residuals and for L5-S1 spondylolisthesis and spondylosis.  In February 2004, the Veteran withdrew his appeal of all issues.

In an April 2015 rating decision, the RO increased the 10 percent evaluation (under Diagnostic Code 5295) for spondylolisthesis L5-S1 to 20 percent (under Diagnostic Code 5237).  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In August 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence (private treatment records) with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The spina bifida occulta issue, the reopened issue of service connection for sinusitis, and the issues pertaining to increased ratings for the service-connected spine disabilities are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  A July 2003 rating decision denied service connection for severe sinusitis; the Veteran did not appeal that decision regarding sinusitis, and no new and material evidence was received within one year of the decision. 

2.  The evidence submitted since the July 2003 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for sinusitis.

3.  At the August 2016 Board hearing, the Veteran's representative requested withdrawal of the appeal regarding conditions of the right and left knees.


CONCLUSIONS OF LAW

1.  The July 2003 RO decision that denied service connection for severe sinusitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been submitted, and the criteria for reopening the Veteran's claim of entitlement to service connection for sinusitis have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for withdrawal of the appeal regarding conditions of the right and left knees have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence-Sinusitis

Service connection for sinusitis was last denied by a rating decision in July 2003.  New and material evidence was not received within one year of notification of that decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not appeal the decision regarding sinusitis; thus, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim of entitlement to service connection has been previously denied, and the decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the July 2003 rating decision, the RO denied the Veteran's claim of service connection for sinusitis because it found no chronic or current condition.  The evidence considered included the Veteran's service treatment records (STRs) and a May 2003 VA examination.

Evidence received since that decision includes the Veteran's August 2016 Board hearing testimony, during which the Veteran and his representative asserted that he has chronic sinusitis related to his service in Southwest Asia, to include exposure to helicopter fumes, fine particulate sand, and hydraulic fluids.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for sinusitis.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.

II. Withdrawal-Right and Left Knees

In the July 2003 rating decision, the RO denied service connection for right and left knee conditions and did so again in the January 2010 rating decision, indicating that new and material evidence had not been submitted regarding such issues.  During the August 2016 Board hearing, prior to promulgation of a Board decision in the appeal, the Veteran's representative indicated that the Veteran wishes to withdraw his appeal of the issues concerning entitlement to service connection for right and left knee conditions.  See Board hearing transcript at 2.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these two issues, and it is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).


ORDER

New and material evidence having been presented, the claim of service connection for sinusitis is reopened, and the appeal is granted to this extent only.

The appeal of the issues of whether new and material evidence has been submitted to reopen claims of service connection for right and left knee conditions is dismissed.


REMAND

In the July 2003 rating decision, the RO denied service connection for spina bifida occulta and did so again in the January 2010 rating decision, indicating that new and material evidence had not been submitted.  The Board notes that the Veteran's former representative submitted a February 2010 notice of disagreement (NOD), which did not include the spina bifida issue.  However, the Veteran's current representative submitted a timely NOD in October 2010 specifically addressing, inter alia, the denial of service connection for spina bifida occulta by the January 2010 rating decision.  To date, no statement of the case (SOC) has been furnished regarding the spina bifida issue.  The Board has jurisdiction solely to remand this issue for such an action.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Regarding sinusitis, the Veteran was afforded a May 2003 VA examination, and the examiner reported that there is no mention of sinusitis in the Veteran's claims file and that he has no sinusitis sequelae.  However, at the August 2016 Board hearing the Veteran and his representative made several contentions that were not addressed by the May 2003 examiner.  The Veteran's representative asserted that the Veteran has sinusitis related to his service in Southwest Asia, to include exposure to helicopter fumes and fine particulate sand, and hydraulic fluids splashing into his face, which required hospital treatment.  See Board hearing transcript 6-8.  Therefore, the Board finds that treatment records from the time of the Veteran's service in Southwest Asia should be requested because they do not appear to be currently associated with the claims file and that the Veteran should be afforded another VA examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Regarding the Veteran's spine disabilities, he was last afforded VA thoracic and lumbar spine examinations in April 2015.  The Board notes that C.C., M.D., at New England Neurosurgical Associates recommended spine surgery for the Veteran in a February 2016 letter, and Dr. C.C. performed such surgery in May 2016.  At the August 2016 Board hearing, the Veteran asserted that his upper and lower back pain varies, with 6 bad days occurring in a week and with sharp shooting pains down his legs and sharp pain in the upper back.  See Board hearing transcript at 9.  Therefore, the Board finds it necessary to remand the claims for new VA spine examinations in order to assess the current state of his spine disabilities, to include any associated radiculopathy.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, the new VA examinations should comply with Correia v. McDonald, 28 Vet. App. 158 (2016).

Accordingly, these issues are REMANDED for the following actions:

1.  Prepare an SOC addressing the issue of whether new and material evidence has been submitted to reopen a claim of service connection for spina bifida occulta.  This action is required unless the matter is resolved by granting the benefit sought by the Veteran or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board.

2.  Request the Veteran's STRs specifically from his service in Southwest Asia, to include records from any hospital treatment obtained as a result of being splashed in the face with hydraulic fluid.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  After the above requested records, if any, have been associated with the claims file, schedule the Veteran for a VA examination in connection with his sinusitis claim.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results, including a diagnosis, should be reported in detail.

The examiner should also provide an opinion as to whether any current sinus condition at least as likely as not (50 percent probability or greater) arose during the Veteran's military service or is otherwise etiologically related to service, to include consideration of the Veteran's contentions that he has sinusitis because, during his service in Southwest Asia, he was exposed to helicopter fumes and fine particulate sand, and hydraulic fluids splashed into his face.

The examiner should explain the medical basis for the conclusions reached.

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected back disabilities.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's back disabilities should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's back disabilities, to include any impact on occupational functioning.

The examiner should specifically indicate whether or not the Veteran exhibits any objective signs of radiculopathy associated with his service-connected back disabilities, to include consideration of shooting pains noted in the record.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the reasons for any such determinations.

The examination report should include a complete rationale for all opinions expressed.

5.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


